IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ABDUL HOWARD,                                                  No. 70308
                                           Appellant,
                                vs.
                  THE STATE OF NEVADA,                                               FILED
                                    Respondent.
                                                                                     JUL 0 7 2016



                                        ORDER DISMISSING APPEAL

                              This is a pro se appeal from purported decisions denying a
                  postconviction petition for a writ of habeas corpus and a petition for writ of
                  mandamus. Eighth Judicial District Court, Clark County; Douglas Smith,
                  Judge.
                              No decision, oral or written, had been made on the petitions
                  when appellant filed his notice of appeal on April 27, 2016. Because
                  appellant failed to designate an appealable order, we lack jurisdiction over
                  this appeal, and we
                              ORDER this appeal DISMISSED.



                                                                          , J.



                                              J.
                  Douglas                                    Gibb orra.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ce
                cc: Hon. Douglas Smith, District Judge
                     Abdul Howard
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A